Exhibit 1 Juan José OrellanaVP, Investor Relations Molina Healthcare, Inc. 2009 Molina Healthcare Investor Day January 22, 2009 New York, NY2009 Investor Day 2 About today Opening remarks Panel I Panel II 2009 Guidance 3 “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995: This slide presentation, as well as our accompanying oral remarks, contain numerous “forward-looking statements.” All of our forward-looking statements are subject to numerous risks, uncertainties, and other factors that could cause our actual results to differ materially. Anyone viewing or listening to this presentation is urged to read the risk factors and cautionary statements found in Molina Healthcare’s most recent annual report on Form 10-K, its quarterly reports on Form 10-Q, its current reports on Form 8-K, and its other reports and filings with the Securities and Exchange Commission and available for viewing on its website at www.sec.gov.Cautionary statement 4 J. Mario Molina, MDChief Executive Officer Molina Healthcare, Inc. 2009 Molina Healthcare Investor Day January 22, 2009 New York,
